UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                            17 Cr. 710 (KPF)

EDWIN BROWN,                                          ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Defendant may file a supplemental submission in further support of

compassionate release, and Defendant’s submission shall be due on or by

May 28, 2021. The Government’s supplemental response, if any, shall be due

on or by June 4, 2021.

     SO ORDERED.

Dated: May 21, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
